DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment to the claims filed 11/19/2020 has been entered. Claim(s) 1-2 and 21 is/are currently amended. Claim(s) 3, 9, 11-14 and 16-20 has/have been canceled. Claim(s) 1-2, 4-8, 10, 15 and 21 is/are pending.

Rejections Withdrawn
Rejection under 35 U.S.C. 112 not reproduced below has/have been withdrawn in view of Applicant's amendments to the claims. 

Claim Objections
Claim(s) 1-2, 5-7, 10 and 15 is/are objected to because of the following informalities. 
Each of the claim preambles should be amended to use an appropriate article, for example, in claim 1, "A method for assessing…;" in claim 2, "The method of claim according to claim 1…;" etc. similar to the language of claim 21. Additionally, claims 5 and 10 should be amended to assure the claimed device has at least one positively recited element, for example, for claim 5, within the scope of: "A device for assessing the mortality risk of the cardiac patient based on respiratory sinus arrhythmia, said device comprising a computer configured to perform the method according to claim 1;" and comparable changes to claim 10. Subsequently, claim 6 should be amended within 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-2, 4-8, 10, 15 and 21 is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1 and claims dependent thereon, the phrase "a latter one of the at least two consecutive heartbeat intervals in the first set is a last complete heartbeat interval terminating by a last heartbeat that ends prior to a start of a new exhalation of the patient" is unclear. In particular, it is unclear to what "terminated by a last heartbeat" refers. For the purpose of this Office action, the above limitation will be further discussed with the understanding the latter/last heartbeat interval in the first set is a last complete heartbeat interval prior to a start of a new exhalation, i.e., one of the periodic data points. 
The limitation "computing a mean respiratory sinus arrhythmia during inhalation and exhalation for the plurality of breathing cycles" is indefinite. It is unclear to what "a mean respiratory sinus arrhythmia" refers, multiple RSA values calculated based on the first and second "mean" heartbeat intervals for individual breathing cycles of a plurality of breathing cycles, or a 
Additionally, the limitations "allocating said patient to a low-mortality-risk group in case the mean respiratory sinus arrhythmia calculated for said patient indicates that heartbeat intervals of said patient are decreasing during inhalation and/or increasing during exhalation, or […] allocating said patient to a high-mortality-risk group in case the mean respiratory sinus arrhythmia calculated for said patient indicates that the heartbeat intervals are increasing during inhalation and/or decreasing during exhalation" are indefinite, as it is unclear in what, or if, manner these allocations relate to the previously-recited difference or quotient values. For example, are the allocations based on the difference or quotient, or is there another means by which it is determined if heartbeat intervals during inhalation and/or exhalation are increasing or decreasing? Since the limitation "heartbeat intervals of said patient are decreasing during inhalation and/or increasing during exhalation" appears to correspond to the first scenario (indicated by a positive difference value or a quotient greater than 1), for the purpose of this Office action, claim 1 will be further discussed with the understanding the allocations are made on the difference and/or quotient, or an average value of differences or quotients calculated for individual breathing cycles. 
The limitation "based on assessing the mortality risk of the patient in Steps A and B and specifically based on determining that the difference is the negative value or the quotient is less than the value of 1" is unclear, particularly in view of the above-noted indefiniteness involving the allocating steps. The language "specifically based on determining that the difference is the negative 
Lastly, the limitation "Step B further comprising at least one of the following sub-steps" of claim 1, and the limitation "said Step B comprising each of the following sub-steps" of claim 7 are indefinite. Firstly, Steps B1 and B2 recite mutually exclusive conditions, such that it is unclear how the method can encompass both of these steps. Additionally, Step B3 is dependent on the outcome of step B1 or B2, such that is unclear in what manner Step B of the method can comprise only Step B3, which is encompassed by the limitation of claim 1.
The examiner notes amendments within the scope of the following would overcome the above-noted rejections of claim 1: 
A method for assessing a mortality risk of a cardiac patient based on respiratory sinus arrhythmia and for responding to cardiovascular disease to the cardiac patient based on the assessing of the mortality risk, said method further providing improved reliability of assessing the mortality risk while eliminating errors due to irregular conditions during electrocardiogram (ECG) and respiration recordings, said method comprising:
computing a mean respiratory sinus arrhythmia during inhalation and exhalation for a plurality of breathing cycles of said patient, wherein computing the mean respiratory sinus arrhythmia comprises: 
obtaining a time series representing a respiratory activity or chest movement over a plurality of breathing cycles of said patient by high-pass filtering of electrocardiogram-
determining periodic data points based on the times series, said periodic data points representing starting times of exhalation; 
computing a respiratory sinus arrhythmia for each breathing cycle by:
calculating a first mean heartbeat interval from a first set of at least two consecutive heartbeat intervals prior to one of the periodic data points, such that a latter one of the at least two consecutive heartbeat intervals in the first set is a last complete heartbeat interval prior to a start of a new exhalation of the patient, the first mean heartbeat interval representing a mean heartbeat interval during inhalation, 
calculating a second mean heartbeat interval from a second set of at least two consecutive heartbeat intervals that are subsequent to the first set, the second mean heartbeat interval representing a mean heartbeat interval during exhalation, and 
determining at least one of (i) a difference between the first mean heartbeat interval and the second mean heartbeat interval by subtracting a time duration of the first mean heartbeat interval from a time duration of the second mean heartbeat interval, wherein a positive difference value corresponds to a first physiological scenario in which exhalation decreases heart rate and increases heartbeat intervals, and a negative difference value corresponds to a second physiological scenario in which exhalation increases heart rate and decreases heartbeat intervals, and (ii) a quotient between the first mean heartbeat interval and the second mean heartbeat interval by dividing the time duration of the second mean heartbeat interval through the time duration of the first mean heartbeat interval, wherein a quotient greater than 1 corresponds to the first physiological scenario, and a 
calculating the mean respiratory sinus arrhythmia for the plurality of breathing cycles by calculating an average of the respiratory sinus arrhythmias computed for each breathing cycle; 
assessing the mortality risk of said patient based on the mean respiratory sinus arrhythmia, said assessing comprising allocating said patient to a low-mortality-risk group when the mean respiratory sinus arrhythmia calculated for said patient is a positive difference value or a quotient greater than 1 or allocating said patient to a high-mortality-risk group when the mean respiratory sinus arrhythmia calculated for said patient is a negative difference value or a quotient less than 1; and outputting the assessed mortality risk; and
based on allocating the patient to the high-mortality-risk group, determining that the patient suffers from a cardiovascular disease, and selecting a medical treatment for responding to the cardiovascular disease.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-2, 4-8, 10, 15 and 21 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, and/or an abstract idea) without significantly more. 
i.e., difference and/or quotient between inhalation and exhalation heart beat intervals); mentally making a judgment/assessment by categorizing a patient as low- or high-risk based on a mental comparison of the patient's RSA and predefined criteria; mentally making a judgement and/or assessment that the patient has a cardiovascular disease; mentally selecting a treatment from available options. Therefore, the pending claims recite a mental process, one of the categories of abstract ideas enumerated in the 2019 PEG. 
Additional elements of the claims include data gathering steps of obtaining digital signals required to compute RSA, i.e., respiration and cardiac activity/ECG signals, and post-solution steps of generically outputting the mortality risk on a generic display device. These steps add only insignificant extra-solution activity to the judicial exception, and therefore do not limit the abstract idea to a practical application. See MPEP 2106.05(g). The generic device limitation of the device claims for performing the abstract idea is recited at a high level of generality, e.g., as a generic device performing a generic computer function of processing data (e.g., comparing inhalation and exhalation intervals; calculating averages; comparing computed mean RSA values to predefined etc.). Therefore, inclusion of the generic device to perform or implement the mental process amounts to no more than mere instructions to apply the judicial exception(s) using a generic device/computer component, and therefore does not integrate the abstract idea into a practical application. See MPEP 2106.05(f). The limitations for selecting a medical treatment is not particular, and is instead merely instructions to "apply" the exception in a generic way. Thus, the additional elements, including the selecting and causing/administrating steps, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. In view of the above, the pending claims are directed to an abstract idea. 
With respect to Step 2B of the subject matter eligibility analysis, the limitations identified above as insignificant extrasolution activity encompass well-understood, routine and conventional activities of acquiring digital data for further digital processing over a typical period of time. For example, US 2008/0249439 to Tracey discloses commercially available software typically utilizes digitized ECG recordings of "at least 20 minutes" for calculation of parameters such as RSA (¶ [0121]). The limitation of obtaining the respiration signal by high-pass filtering of ECG-recordings of said patient is additionally well-understood, routine and/or conventional in the field, as evidenced by O'Brien (previously cited). In particular, O'Brien discloses using a high-pass filter to remove baseline wander prior to further processing is common to all algorithms for obtaining an ECG-derived respiratory signal, indicating said step is well-understood, routine and conventional in the field. Additionally, generically outputting and/or displaying data has been identified by the court as a well-understood, routine and/or conventional activity when generic recited, as is the case in the present claims. See MPEP 2106.05(d), wherein "storing and retrieving information in memory" and presenting data (e.g., "presenting offers") have been identified as 
In view of the above, the claims 1-2, 4-8, 10, 15 and 21 do not include additional elements either alone or in combination that are sufficient to amount to significantly more than the judicial exception, such that the pending claims are not patent eligible.

Allowable Subject Matter
Claim(s) 1-2, 4-8, 10, 15 and 21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) and 35 U.S.C. 101 set forth in this Office action.
The examiner notes the amendments discussed above as overcoming the rejections under 35 U.S.C. 112(b) would also overcome the above-noted rejections under 35 U.S.C. 101. In particular, Applicant discloses calculating an RSA value for individual breathing cycles in the manner claimed and averaging these values over a plurality of breathing cycles to compute a single mean RSA value that is used for subsequent risk allocation increases reliability by eliminating errors due to irregular conditions during ECG and respiration recordings (pg. 7). Accordingly, the combination of steps in the claim amended as proposed reflect this disclosed improvement, such that the claim as a whole integrates any recited judicial exception into a practical application. 
Additionally, the prior art of record does not teach and/or suggest a method comprising, in combination with the remaining recited steps, computing a respiratory sinus arrhythmia for each 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached on Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Meredith Weare/Primary Examiner, Art Unit 3791